Case 4:20-cv-02134 Document 56 Filed on 03/02/21 in TXSD Page 1 of 2

Quited States Court of Appeals
United States Courts for the SF ifth Circuit

Southern District of Texas

 

FILED. se
March 02, 2021 No. 20-20564 Contined order issued Mar 02, 2021
Nathan Ochsner, Clerk of Court — ye We Comper
. Clerk, U.S. Court of Appeals, Fifth Circuit

Bonita FILs,
Plaintiff—Appellee,
vETSUS
INTERNET REFERRAL SERVICES, L.L.C.,

Defendant— Appellant.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-2134

 

- Before STEWART, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:

IT IS ORDERED that the joint motion of the parties to dismiss
appeal without prejudice is GRANTED.
 

Case 4:20-cv-02134 Document 56 Filed on 03/02/21 in TXSD Page 2 of 2

United States Court of Appeals
FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK : 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 02, 2021

Mr. Nathan Ochsner

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20564 Fils v. Internet Referral Srv
USDC No. 4:20-CV-2134 —

Dear Mr. Ochsner,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,
LYLE W. CAYCE, Clerk

Shawn D. Henderson, Deputy Clerk
504-310-7668

 

cc w/encl:
Mr. Adam Warren Aston
Mr. Edwin McAllister Buffmire
Mr. Don J. Foty
Mr. Joel Robert Glover
Mr. David Wayne Hodges
Mr. Mark Tad Josephs
Mr. Martin Jonathan Siegel
